Citation Nr: 1749842	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  07-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than generalized anxiety disorder), to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1974.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter has been previously remanded by the Board in October 2010, March 2012, July 2013, November 2014, and November 2015 for additional development.  As the previously requested development has been completed, including providing the Veteran with proper notice of the type of evidence he can submit in connection with a military sexual trauma allegation, and providing the Veteran with an adequate examination, the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before a decision review officer (DRO) in August 2009 and a transcript of the hearing has been associated with the claims file.  To the extent that the Veteran previously requested a hearing before the Board, as noted in the most recent November 2015 Board hearing, the Veteran subsequently withdrew his request.  38 C.F.R. § 20.704(e) (2016).  

In November 2014, the Board denied service connection for generalized anxiety disorder.  That issue is no longer part of the current appeal.  


FINDING OF FACT

The Veteran's PTSD with depressive features first manifested after active service and it is not etiologically related to any of his claimed in-service stressors.  



CONCLUSION OF LAW

The criteria for service connection for PTSD with depressive features have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II.  Service Connection - PTSD  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Specifically, service connection for PTSD requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2016).  
For the purposes of establishing service connection, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2016), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

Regarding the in-service stressor element of a claim of service connection for PTSD, the Court of Appeals for Veterans Claims (Court) has held that credible supporting evidence means that the Veteran's testimony cannot, by itself, as a matter of law, establish the occurrence of a non-combat stressor; nor can credible supporting evidence of the actual occurrence of an in-service stressor consist solely of after-the-fact medical nexus evidence.  See 38 C.F.R. § 3.304(f)(3); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Patton v. West, 12 Vet. App. 272, 277 (1999).  Instead, the record must contain service records or other independent credible evidence corroborating the Veteran's testimony as to the alleged stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Those service records which are available must support and not contradict the Veteran's lay testimony concerning stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

For claims of PTSD based upon in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the veteran that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

The Board initially notes that VA treatment records document a current diagnosis of PTSD with related treatment.  Therefore, the Veteran has met the first criterion to establish a claim of service connection for PTSD.  However, as discussed below, the Board finds that there is a lack of credible supporting evidence that the Veteran's claimed in-service stressors actually occurred and no probative medical evidence of a causal nexus between the Veteran's current PTSD and his claimed in-service stressors.  

The Veteran asserts that his PTSD is due to various reported in-service stressor events, including being kicked during basic training in the summer of 1971 for performing an about-face procedure incorrectly, a personal assault in February 1973 when he was hazed and gang raped by a group of men, ongoing racial harassment during active service, confrontations with a Russian destroyer and aircraft that caused his ship to be put on alert, and a storm at sea where the ship began to take on water.  The Veteran has also reported various non-military stressors including his aunt and mother being shot by his mother's boyfriend when he was in sixth grade, walking in on a robbery at his neighbor's home following Hurricane Ivan in September 2004, helping a patient with a medical emergency in November 2004 following a mental health therapy session, and having a neighbor threaten him with a gun.  

A review of service treatment records does not document any complaints, treatment, or diagnosis of PTSD.  Physical examinations upon service enlistment and service discharge document normal psychiatric evaluations, and the Veteran denied any related symptoms during concurrent reports of medical history.  

The Board acknowledges that cases involving allegations of a personal assault, including MST, fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the reported stressor.  Patton v. West, 12 Vet. App. 272, 277 (1999).  

Notably, however, the Veteran has been inconsistent in attributing his PTSD to these various in-service and non-military stressors, and he has been inconsistent with his description of his in-service stressor, particularly, the rape he says that occurred.  Following his 2003 claim of entitlement to service connection for PTSD, the Veteran reported in July 2003 that he experienced in-service trauma from war games with a Russian ship and from being kicked by a sergeant during boot camp; he again reported these stressors during a March 2004 private psychiatric evaluation.  In April 2004, however, the Veteran reported that he was living with depression and anxiety due to financial devastation and resentment following his divorce in 1999.  

In August and September 2004, the Veteran first reported the alleged in-service personal assault due to military sexual trauma (MST) wherein he described he was gang-raped by a group of men.  He initially stated that he was abused several times by about 15 men, but has subsequently reported only a single event by an unknown number of men.  He had initially reported that the rape occurred while he was I the shower, but then subsequently reported it happened in the engine room.  Additionally, he has inconsistently stated that he did not report the alleged MST stressor because he was too ashamed but also reported that he tried to speak with a fellow soldier in engineering or his senior officer who told him to forget it.  In October 2004, the Veteran was assessed with PTSD aspects due to walking into a robbery in progress the month before; similarly, a private treatment record recorded after January 2005 also documents his psychiatric symptoms due to walking in on a robbery in progress in September 2004.  In February 2005, the Veteran recalled a history of traumatic childhood events and stated that he was at home when his aunt was shot; later, in April 2006, he reported that his mother and aunt were shot only a few feet away from him when he was a child.  

The Veteran is competent to relate his experiences during active service, including the alleged stressor incidents.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, insofar as the Veteran's lay statements assert a nexus between his PTSD and active service, to include his reported in-service stressors, such statements are of little probative value given the Veteran's lack of medical or psychiatric expertise required to link a complex psychiatric condition such as PTSD to his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, to the extent that the Veteran's lay statements in general are inconsistent, they lack overall credibility and are afforded no probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  While the additional lay buddy statements of record have also been considered, they are similarly of little probative value insofar as they attempt to assert a nexus between the Veteran's PTSD symptoms and his active service.  See Jandreau, 492 F.3d at 1372-77.  

Significantly, upon VA examination in April 2012, the VA examiner noted that the first time the Veteran's allegations of an in-service MST were tied to his PTSD diagnosis appeared to be in December 2006.  However, the examiner noted a "direct conflict" between the Veteran's August 2009 testimony at the DRO hearing, when he reported that he did not tell anyone in the Navy about the alleged one-time MST, and VA treatment records that document his report of being abused several times on the ship after he reported it to his chief who told him to forget about it.  As such, the VA examiner concluded that it was less likely than not that the Veteran experienced an in-service MST due to the his conflicting reports.  Additionally, the examiner stated that it was less likely than not that the Veteran's PTSD was due to his other reported military stressors and that it was a matter of mere speculation to sort out which pre-military or post-military stressor resulted in the greatest psychological stress.  

Although the Veteran was afforded an additional VA examination in March 2013, he left the examination after four minutes due to displeasure that the examination was being conducted by the same VA examiner who conducted the April 2012 VA examination.  Nevertheless, the examiner reviewed the claims file and opined that it was less likely than not that the Veteran's PTSD was due to or the result of active service.  Rather, he opined that the Veteran's PTSD was most likely due to his pre-military and post-military stressors.  The examiner further noted that the Veteran's in-service rank reduction may be a marker of MST is some cases, the Veteran's case was distinguishable because his rank reduction resulted from the Veteran being found with ammunition in his locker, which was attributed to the Veteran's mistrust of others due to his childhood trauma and the racial tension aboard his ship, rather than an attempt to protect himself against alleged personal assault.  

Upon subsequent VA examination in March 2014, a different VA examiner considered the Veteran's specifically four reported in-service stressors (being kicked, going through rocky seas, Soviet aircraft flying close to ship, and MST), but determined that his three, non-MST stressors did not meet DSM stressor criteria.  For example, the examiner said that being kicked in the butt does not constitute a violent assault.  In a January 2015 addendum opinion, the same VA examiner provided examples of PTSD stressors, including military combat, violent personal assault, natural or manmade disasters, severe automobile accidents, or being diagnosed with a life-threatening illness; after review of the Veteran's three, non-MST reported stressors, the examiner again concluded that the events were not severe enough to qualify as PTSD stressors. 

Regarding the Veteran's reported MST stressor, the examiner stated that there was a lack of evidence in the record to support that the reported MST stressor occurred.  He reviewed various possible markers which could corroborate the Veteran's alleged MST; however, he ultimately determined that these potential markers did not support the Veteran's claim.  In particular, the examiner noted that the Veteran reported that after the alleged MST event, he was cited for having ammunition in his locker and that he planned to get a gun.  However, this was not supported by personnel records; moreover, the Veteran's pre-military gun-related stressor and racial tension aboard the ship could have also played a role in the decision to get a gun.  As such, the examiner concluded that this was not necessarily a behavioral marker for the alleged MST stressor.  Additionally, the examiner reviewed the Veteran's performance ratings, which appeared to remain relatively constant over service, without a clear pattern that could serve as a behavioral marker for MST, although he noted the Veteran's documented request for a ship transfer could potentially be a marker for MST.  Additionally, the examiner considered the lay evidence of record, which noted in-service hazing, and post-service symptoms of PTSD; however, the examiner noted that such evidence did not relate particularly to the Veteran's reported in-service stressors.  As such, the examiner stated that it would be mere speculation to offer an opinion whether the Veteran was sexually assaulted during active service.  

The Board notes here that the mere use of the word "speculation" does not make the entire opinion speculative.  Indeed, the examiner ultimately concluded that the Veteran had reported so many serious traumatic experiences, including pre-military, military, and post-military, that it was difficult to attribute any single stressor as being more causative of his PTSD symptoms; rather, his PTSD symptoms appeared to be related to the cumulative effects of a number of stressors, and no additional amount of testing would likely lead to a more conclusive opinion.  As such, a thorough review of the March 2014 VA examination report does not lead a reasonable person to conclude that the examiner's findings are equivocal; rather, they show that the examiner was unable to establish a relationship between an in-service stressor and the Veteran's diagnosis of PTSD.  The examiner provided sound bases for why she was unable to establish a relationship between the Veteran's PTSD and active service; moreover, that rationale was not based upon an incomplete record and it was not provided by an uninformed examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) ("In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner.").  The Court has acknowledged that an inconclusive opinion is valid when the application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability that a physician could only speculate as to the cause of a claimant's disability or condition.  Id. at 390.  

In this case, any positive medical opinion linking the Veteran's PTSD to active service is based, at least in part, on a reliance upon the Veteran's own lay reports, which the Board finds lack credibility.  For example, a February 2011 VA examiner concluded that it was at least as likely as not that the in-service personal assault reported by the Veteran occurred.  However, the Board affords that opinion no probative value, given that the opinion was apparently based solely upon the Veteran's lay report, which as discussed above has been found to be inconsistent and of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, as the Board assigns no probative value to the Veteran's statements made in support of his claim, the Board cannot assign any probative value to any medical opinion that relies upon his statements either directly or derivatively.  See Black, 5 Vet. App. 177.  

Thus, the Board affords great probative weight to the negative VA opinions of record, particularly the March 2014 VA examiner's opinion, including the January 2015 addendum opinion, as they were based upon a thorough review of the claims file and properly considered the Veteran's medical history and the lay evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In sum, the Board finds that there is a lack of credible supporting evidence that the Veteran's claimed in-service stressors actually occurred and no probative medical evidence of a causal nexus between the Veteran's current PTSD and any of his claimed in-service stressors.  As such, the preponderance of evidence is against the Veteran's claim of entitlement to service connection for PTSD with depressive features, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for PTSD with depressive features is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


